       Case 1:18-cv-02375-RWS Document 99 Filed 09/18/20 Page 1 of 28




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

HILDA BRUCKER; JEFFERY                    )
THORNTON; JANICE CRAIG; and               )
BYRON BILLINGLSEY,                        )
                                          )
              Plaintiffs,                 )
                                          )        CIVIL ACTION NO.
v.                                        )        1:18-cv-02375-RWS
                                          )
CITY OF DORAVILLE, a Georgia              )
municipal corporation,                    )
                                          )
              Defendant.                  )

     DEFENDANT CITY OF DORAVILLE, GEORGIA’S REPLY BRIEF IN
        SUPPORT OF ITS MOTION FOR SUMMARY JUDGMENT

      Comes now the City of Doraville, Georgia (“Doraville”), defendant in the

above-styled action, pursuant to Rule 56 of the Federal Rules of Civil Procedure

and Local Rule 56.1 of the Civil Local Rules of this Court, and hereby files its reply

brief in support of its motion for summary judgment. The parties have previously

filed cross motions for summary judgment and briefs in support thereof, response

briefs, statements of undisputed facts and responses to each other’s statements of

undisputed facts. Doraville submits that the parties have presented their

opposing positions adequately for this Court to reach a decision on these pending

motions and respectfully submits that its motion for summary judgment should
       Case 1:18-cv-02375-RWS Document 99 Filed 09/18/20 Page 2 of 28




be sustained and granted and that plaintiffs’ motion should be denied. Plaintiffs

have the burden of proof in this case and have not carried their burden sufficiently

to warrant any of the relief prayed for in the complaint.

      In Doraville’s initial brief offered in support of its motion (Doc. 89), which

is incorporated by reference herein, a factual and legal analysis of the claims for

relief in plaintiffs’ complaint are presented and nothing in the response brief

submitted for plaintiffs provides any basis for denying Doraville’s motion. The

present reply brief will reiterate Doraville’s position in summary form,

confirming its contention that the Fourteenth Amendment Substantive Due

Process claims advanced by each plaintiff fail as a matter of law and that plaintiffs

are not entitled to any of the relief prayed for in their complaint, to wit: $1 in

nominal damages, declaratory and injunctive relief and recovery of plaintiffs’ fees

and expenses.

      It is important to keep in mind that plaintiffs are individually alleging that

their Fourteenth Amendment Substantive Due Process rights were violated based

on citations issued to each of them on different dates, by different individuals, for

different violations of city code provisions and state traffic laws. As noted in

Doraville’s pleadings, this is not a class action and no claims have been or could

be presented that the constitutional rights of anyone other than plaintiffs have


                                         -2-
        Case 1:18-cv-02375-RWS Document 99 Filed 09/18/20 Page 3 of 28




been or will be violated, based on what plaintiffs refer to as institutional bias

arising from Doraville’s budgeting for and receipt of municipal court revenue. No

direct evidence of any kind has been provided by plaintiffs to support their

individual claims for relief. Instead, plaintiffs rely solely on an inference based

on their flawed interpretation of undisputed financial records of Doraville.

       Evidence has been submitted into the record by Doraville which confirms,

beyond dispute, that probable cause existed for each citation issued to each

plaintiff. The complete code enforcement files for Brucker and Thornton and the

complete files, including dash camera video of the traffic violations committed by

Craig and Billingsley, have been tendered into the record. These records confirm

beyond dispute that probable cause existed in fact for each citation issued to each

plaintiff.

       Plaintiffs chose not to depose any of the code enforcement officers or law

enforcement officers who issued citations to them to address these officials’

motivations in issuing the same, particularly that their decisions to issue said

citations were motivated in any regard by Doraville’s budgetary expectations for

receipt of municipal court revenue. Plaintiffs have presented no evidence that any

of these officials were even aware of Doraville’s budgetary expectations for receipt

of municipal court revenue, much less that their actions were motivated by said


                                        -3-
       Case 1:18-cv-02375-RWS Document 99 Filed 09/18/20 Page 4 of 28




expectations.   Plaintiffs have offered only speculation that any of the public

officials who issued citations to them shirked their professional responsibilities

and, instead, issued the citations to further the budgetary goals of Doraville.

      The same is true as it relates to Doraville’s city prosecutor who presented

the citations in municipal court and Doraville’s municipal court judge who

imposed fines for violation of the same. No direct evidence of any kind exists in

this record to confirm that the actions by the city prosecutor or municipal court

judge were motivated in any regard by Doraville’s budgetary expectations or that

either of them were even aware of Doraville’s budgetary expectations.

      The city prosecutor, William F. Riley, Jr., has submitted an unrebutted

affidavit confirming that his prosecutorial discretion to prosecute cases in

municipal court was in no manner impacted by Doraville’s budgetary goals for

receipt of municipal court revenue. Doraville’s municipal court judge, Edward

Scott Carter, has likewise submitted an unrebutted affidavit confirming that the

exercise of his judicial discretion in ruling on citations and imposing fines was

unrelated to any budgetary expectations of Doraville. He further confirms that

he has never, in the twenty-eight years he has served as Doraville’s municipal

court judge, made any decisions based on Doraville’s budgetary expectations; that

he has never reviewed Doraville’s budgets; that he has no idea what amount is


                                        -4-
       Case 1:18-cv-02375-RWS Document 99 Filed 09/18/20 Page 5 of 28




budgeted by city council for receipt of municipal court revenues in any given year;

and that he does not even know how much revenue is derived from fines, fees and

forfeitures imposed and collected in municipal court.

      In the municipal court cases involving Craig and Billingsley, each of them

entered guilty pleas and paid fines, never once contesting the constitutionality of

the traffic citations issued to them or the fines they paid to resolve the same, in

municipal court, by direct appeal or by writ of certiorari to superior court. Brucker

did not pursue review of her $100 fine for a code enforcement violation; the case

against Thornton was dropped and he paid no fine. Neither Brucker nor Thornton

raised any constitutional challenge to their citations or fines, in municipal court,

by direct appeal or by writ of certiorari to superior court. Plaintiffs’ constitutional

claims were raised for the first time in the present case with the filing of their

complaint in this Court on May 23, 2018.

      To support their individual, constitutional claims, plaintiffs rely solely on

an inference from Doraville’s budgets and audited financial statements from 2008

to 2019, asserting that Doraville’s practice of budgeting for receipt of municipal

court revenue, derived from fines, fees and forfeitures1, created an institutional




1
  “Fines” are fines imposed in municipal court for violation of city ordinances or
traffic statutes. “Fees” relate only to a $25.00 administrative fee per citation

                                         -5-
        Case 1:18-cv-02375-RWS Document 99 Filed 09/18/20 Page 6 of 28




bias which caused code enforcement and law enforcement officials to issue

citations to them to meet Doraville’s budgetary goals for receipt of municipal court

revenue. The argument continues that Doraville’s city prosecutor and municipal

court judge prosecuted and adjudicated their individual cases to meet Doraville’s

budgetary expectations. There is no evidence in this record to support these

allegations and, as such, summary judgment for Doraville is warranted. Plaintiffs

have the burden of proof in this action to establish that the citations issued to them

and the adjudication of the same were motivated by institutional bias but have

presented no evidence to support such claim. Plaintiffs’ reliance solely on an

inference with no evidence to support the same and the existence of unrebutted

testimony which refutes the same cannot support their motion for summary

judgment nor avoid entry of summary judgment to Doraville.

      Unquestionably, Doraville is required by Georgia law to prepare a balanced

budget. (Doc. 87, Platto Deposition, p. 16, lns 9-15). The largest portion of

Doraville’s revenue is derived from property taxes; revenue generated through

property taxes comprises 78% of the city’s budget. (Doc. 87, Platto Depo., p. 98, ln.

23 – p. 99, ln. 4). The goal of the city’s budget is to deliver all necessary city services




imposed in municipal court. “Forfeitures” refers only to bond forfeitures and not
civil forfeitures, as plaintiffs confirm in their brief. (Doc. 91-19, fn. 2).

                                           -6-
        Case 1:18-cv-02375-RWS Document 99 Filed 09/18/20 Page 7 of 28




at the most effective cost; a secondary goal is to have “a transparent document for

citizens to see how much it costs to operate a city.” (Doc. 87, Platto Depo., p. 98,

lns. 4-9).

       Plaintiffs were cited for code and traffic violations in 2016 and 2017. They

contend that the issuance of the citations issued to them violated their Fourteenth

Amendment Substantive Due Process rights because those issuing, prosecuting

and adjudicating their citations did so to further Doraville’s budgetary goals for

municipal court revenue. In addition to seeking recovery of $1 in nominal

damages for these actions in 2016-2017, plaintiffs seek injunctive relief to be issued

in 2020-2021. The operative period for any analysis of Doraville’s budgeting for

and receipt of municipal court revenues derived from fines, fees and forfeitures in

found in the chart below:


  Fiscal Year   Total Revenues   Fines and           Audit        Budgeted %
                                 Forfeitures
      2016       $11,834,052      $2,180,262        18.24%           19.69%
      2017       $11,349,116      $1,976,042        17.41%           18.72%
      2018       $12,496,138      $2,051,582        16.42%           18.12%
      2019       $14,655,362      $1,701,616        11.61%           13.47%
      2020       $15,255,700      $1,600,000     Not Available       10.49%
   FYE Avg.      $13,118,074      $1,901,100        15.92%           16.1%
   2016-2020




                                         -7-
       Case 1:18-cv-02375-RWS Document 99 Filed 09/18/20 Page 8 of 28




      Plaintiffs’ efforts to draw conclusions from 2008 forward are misguided. The

budgeted percentage of revenue derived from fines, fees and forfeitures in

municipal court, expressed as a percentage of total city revenue for 2020 is 10.49%;

the average percentage from 2016 forward is 16.1%; and this average has clearly

been declining every year since 2016. Despite the absence of any direct evidence

to support the proposition that the citations issued to each plaintiff and the

adjudication of the same were motivated by institutional bias, the chart above,

standing alone, provides no basis on which to find institutional bias as motivation

for the issuance and adjudication of the citations issued to plaintiffs in 2016-2017

and also confirms that injunctive relief in 2020-2021 is unwarranted, as discussed

further below.

      To support plaintiff’s substantive due process challenge arising from the

citations issued to them and adjudication of the same, it is insufficient to simply

allege that the city’s municipal court generates revenue that is in turn used to

finance the city’s costs of operation. See Waters v. Hollywood Tow Service, 2010 WL

11465238, at *8-9 (C.D. Cal. 2010).      If a challenge based solely on revenue

generation could be sustained, most municipal courts would fail. The fact that

municipal courts generate financial dividends cannot, in and of itself, violate the

Constitution. Id. See also, Commonwealth of the Northern Mariana Islands v. Kaipat, 94


                                         -8-
       Case 1:18-cv-02375-RWS Document 99 Filed 09/18/20 Page 9 of 28




F.3d 574, 574-575 (9th Cir. 1996) (no due process violation occurs where “the judge

had no pecuniary interest in the fine and held no other position that could

reasonably warrant a fear of partisan influence on his judgment”); see

also Van Harken v. City of Chicago, 103 F.3d 1346, 1352-1353 (7th Cir. 1997) (no due

process violation occurs where parking citations were reviewed by hearing

officers whose compensation did not depend on the outcome of administrative

hearings reviewing parking citations, whose job security bore only a “very

indirect, very tenuous” connection to their decision-making record, and who

had “no other financial stake in the outcome of the cases they adjudicate”).

      Plaintiffs rely on the Ninth Circuit’s decision in Alpha Epsilon Phi Tau Chapter

Hous. v. City of Berkley, 114 F.3d 840, 844 (9th Cir. 1997) to establish the legal

standard for institutional bias as existing where an official “because of his

institutional responsibilities, would have ‘so strong a motive’ to rule in a way that

would aid the institution.” (emphasis added). The case discussion continues to

provide that the issues are “First, is there a conflict of interest? Second, is the

conflict of interest substantial.” In Berkley, the adjudicating body at issue was the

Berkley Rent Board (the “Board”), which, like the mayors in Tumey and Ward, was

vested with a combination of judicial and executive authority and thus served

competing roles as “both adjudicator of coverage and executor of its finances.”


                                         -9-
        Case 1:18-cv-02375-RWS Document 99 Filed 09/18/20 Page 10 of 28




Thus, a conflict existed in fact in Berkley and the only issue was whether the conflict

was substantial. In the present case, there is no conflict of interest, substantial or

otherwise, and the undisputed evidence in the record belies any conclusion that a

conflict of interest arising from Doraville’s budgeting for municipal court revenue

was the motivating factor for issuance of citations to each plaintiff which were

thereafter adjudicated in municipal court.

   I.      ARGUMENT AND CITATION OF AUTHORITY

           a. Substantive Due Process

        The record is devoid of evidence demonstrating any “realistic possibility”

that “the prospect of institutional gain” to Doraville “as a result of zealous

enforcement efforts” of traffic laws and city code ordinances amounted to a

substantive due process violation of plaintiffs’ rights. Kaipat, 94 F.3d at

580 (citing Marshall v. Jerrico, Inc., 446 U.S. 238, 248-251 (1980)). In Kaipat, the Ninth

Circuit held that the allocation of fines imposed by a commonwealth's judges to a

courthouse building fund did not create a constitutionally-intolerable “official

motive” or “possible temptation to the average man as a judge” to convict and fine

the appellant where the judge who imposed the fine “had no direct, personal,

substantial pecuniary interest in reaching a conclusion against [the appellant] in

his case.” Kaipat, 94 F.3d at 580 (quoting Tumey v. Ohio, 273 U.S. 510, 523 (1927)).



                                          -10-
       Case 1:18-cv-02375-RWS Document 99 Filed 09/18/20 Page 11 of 28




The Ninth Circuit distinguished Tumey, which held that due process was violated

by a “fine imposed by [a] mayor-judge whose compensation as a judge was

derived from, and whose city coffers—for which he was responsible—largely

depended on, revenue from fines,” and analogized the case to Dugan v. Ohio, 277

U.S. 61 (1928), which held that due process was not violated by a “fine imposed by

[a] mayor-judge whose compensation did not come from fines and who had no

executive responsibility for city finances.” Kaipat, 94 F.3d at 574-575; see Dugan, 277

U.S. at 65 (holding that Tumey did not control because (1) the mayor-judge

in Dugan had only judicial duties and no executive duties; (2) while his salary was

paid from a general fund to which fines levied by his court were allocated, the

mayor-judge received fixed compensation that was not dependent on whether he

convicted or acquitted; and (3) under the city charter, the mayor-judge's relation

to that general fund, “or the executive or financial policy of the city, is remote”).

      In Marshall v. Jerrico, Inc., 446 U.S. 238 (1980), the United States Supreme

Court provided guidance on the issue of whether a municipal program violates

the Fourteenth Amendment due to an unlawful profit motive. In Marshall, the

Court upheld a part of the Fair Labor Standards Act allowing the Department of

Labor's Employment Standards Administration to impose civil penalties assessed




                                         -11-
       Case 1:18-cv-02375-RWS Document 99 Filed 09/18/20 Page 12 of 28




for child labor violations. These penalties were used to offset the costs of

prosecuting alleged child labor law violations.

      The plaintiff in Marshall asserted that the Administration's pecuniary

interest in the proceeds from penalty assessments created unconstitutional bias by

encouraging the prosecution of child labor law violations in an effort to make

unduly numerous and very large penalty assessments. The Supreme Court

recognized that a scheme injecting a financial interest into the enforcement process

could raise constitutional questions (Id. at 249-50); however, it determined that the

constitutional line had not been crossed, in part because governmental officials did

not stand to directly profit economically from vigorous enforcement of the child

labor provisions. Id. at 250.

      Absent evidence that police officers, code enforcement officials, city

prosecutors and/or municipal court judges stand to directly benefit economically

from prosecuting, adjudicating, and imposing monetary fines, there is “no direct,

personal, substantial, pecuniary interest” that would suggest a violation of the due

process clause. U.S. v. Shifflett, 50 F.3d 9 (4th Cir. 1995); Cf. Tumey v. Ohio, 273 U.S.

510, 523 (1927) (due process violation existed where mayor, acting as judicial

officer, had “direct pecuniary interest in convicting” defendants under statute that

allocated portion of fines to repayment of mayor's fees and costs, above his regular


                                          -12-
       Case 1:18-cv-02375-RWS Document 99 Filed 09/18/20 Page 13 of 28




salary). The mere fact that government officials might lose their jobs if they failed

to meet Doraville’s budgetary expectations for municipal court revenue does not

change this conclusion and no case holds to the contrary.

      No evidence exists nor are any allegations made that the salaries of any city

police officers, code enforcement officials, city prosecutors or municipal court

judges ever changed depending on the number of citations issued, cases

adjudicated, fines imposed, or revenue generated from municipal court. No

evidence exists nor are any allegations made that any city police officers, code

enforcement officials, city prosecutors or municipal court judges had any

executive authority over Doraville’s finances; it is undisputed that none of them

served on city council and that none of them ever participated in the budgeting

process. Moreover, no evidence exists to establish that any of them were even

aware of Doraville’s budgetary expectations for receipt of municipal court

revenue, much less that any of them were motivated by any alleged institutional

bias in issuing and adjudicating the citations issued to plaintiffs.

             i. Municipal court judge

      “The Due Process Clause entitles a person to an impartial and disinterested

tribunal in both civil and criminal cases.” Marshall, 446 U.S. at 242. “This

requirement of neutrality in adjudicative proceedings safeguards the two central


                                         -13-
       Case 1:18-cv-02375-RWS Document 99 Filed 09/18/20 Page 14 of 28




concerns of procedural due process, the prevention of unjustified or mistaken

deprivations and the promotion of participation and dialogue by affected

individuals in the decision-making process.” Marshall, 446 U.S. at 242.            Due

process does “not permit any procedure which would offer a possible temptation

to the average man as a judge to forget the burden of proof required to convict the

defendant, or which might lead him not to hold the balance nice, clear and true

between the state and the accused.” Marshall, 446 U.S. at 242. See Caperton v. A.T.

Massey Coal Co., Inc., 556 U.S. 868, 877-880 (2009) (“Due process requires an

objective inquiry into whether the contributor's influence on the election under all

the circumstances would offer a possible temptation to the average ... judge to ...

lead him not to hold the balance nice, clear and true.”); Ward v. Village of

Monroeville, 409 U.S. 57, 60 (1972). “It is sufficiently clear from our cases that those

with substantial pecuniary interest in legal proceedings should not adjudicate

these disputes.” Gibson v. Berryhill, 411 U.S. 564, 579 (1973). See Aetna Life Ins. Co.

v. Lavoie, 475 U.S. 813, 824 (1986) (concluding that there was a due process violation

where an Alabama justice received $30,000.00 from settling a case in which he

decided, in a highly similar case, an issue on appeal).

      The Supreme Court has recognized several factors that bear on whether a

law, procedure, or program unconstitutionally biases an official: (i) whether the


                                         -14-
      Case 1:18-cv-02375-RWS Document 99 Filed 09/18/20 Page 15 of 28




amount of penalties or prosecutions affects an official's salary; (ii) the official's

authority over allocating the penalty funds; (iii) the percentage of the budget that

the fees and penalties constitute; and (iv) whether surplus funds are allocated to

the program or to other programs. Harjo v. City of Albuquerque, 326 F.Supp.3d 1145,

1184 (D. New Mexico 2018). See Marshall, 446 U.S. at 245-46, 250-41. See also Ward

v. Village of Monroeville, 409 U.S. 57, 58 (1972), (concluding that a mayor's

impartiality was sufficiently compromised to violate due process when a

substantial portion of the “village income is derived from the fines, forfeitures,

costs, and fees imposed by him in his mayor's court”).

      This case differs markedly from Tumey and Connally v. Georgia, 429 U.S. 245

(1977). The judges in both of those cases were assured of financial gain if they

favored the government over private citizens and, conversely, received no

financial gain if they did not find the defendant as guilty and imposed a

fine. See Tumey, 273 U.S. at 523, 531-32 (detailing that a judge received $12.00 per

conviction secured); Connally v. Georgia, 429 U.S. at 246 (noting that a judge

received $5.00 per search warrant issued).

      In contrast, Doraville’s municipal court judges did not receive any monetary

or other benefit from adjudicating any of the plaintiffs herein guilty and/or

imposing a fine on them. The only argument to the contrary, as advanced by


                                        -15-
       Case 1:18-cv-02375-RWS Document 99 Filed 09/18/20 Page 16 of 28




plaintiffs, is that the judge was biased based on fear that he might lose his job if he

did not generate enough revenue. How can this argument prevail when the

municipal court judge who adjudicated the plaintiffs’ cases was not even aware of

Doraville’s budgetary expectation for municipal court revenue? The question

answers itself. In any event, Georgia law expressly provides that municipal court

judges may not be considered for removal unless it is for cause which “adversely

affects the administration of the office of the judge and the rights and interests of

the public,” and may only be removed by a two-thirds vote of city council

following notice and a public hearing. (Although local ordinances may provide

otherwise, the “provisions of this Code Section shall expressly supersede any

conflicting local law of this state.” (O.C.G.A. § 36-32-2.1(h)). (O.C.G.A. § 36-32-

2.1(a); O.C.G.A. § 36-32-2.1(c); Carter Affidavit).

      Revenue generated in municipal court is not earmarked for use by the

municipal court and is instead deposited into the city’s general fund. A decrease

in municipal court revenue has no effect on the judge’s salary. Awareness of the

importance of court-generated revenue does not, on its own, nullify a presumption

of neutrality. Judicial officers are often aware of and tasked with deciding issues

affecting important sources of governmental revenue, but the presumption of

neutrality is not disturbed there. See, e.g., Gurley v. Rhoden, 421 U.S. 200 (1975)


                                         -16-
       Case 1:18-cv-02375-RWS Document 99 Filed 09/18/20 Page 17 of 28




(adjudicating to whom the federal excise tax on gasoline applied). United States v.

Equitable Life Assurance Society of the United States, 384 U.S. 323, 324-27 (1966)

(holding that a federal tax lien is superior to a state tax lien).

             ii. Municipal court prosecutor

      The test for impartiality is less strict when the official performing the duty

“act[s] in a prosecutorial or plaintiff-like capacity.” Marshall, 446 U.S. at 248.

          Our legal system has traditionally accorded wide discretion to
          criminal prosecutors in the enforcement process, and similar
          considerations have been found applicable to administrative
          prosecutors as well.... In an adversary system, they are necessarily
          permitted to be zealous in their enforcement of the law. The
          constitutional interests in accurate finding of facts and application
          of law, and in preserving a fair and open process for decision, are
          not to the same degree implicated if it is the prosecutor, and not
          the judge, who is offered an incentive for securing civil penalties.

Marshall, 446 U.S. at 248-49 (internal citations omitted). Although providing a

lower standard, the due process clause still imposes “limits on the partisanship of

administrative prosecutors.” Marshall, 446 U.S. at 249. “A scheme injecting a

personal interest, financial or otherwise, into the enforcement process may bring

irrelevant or impermissible factors into the prosecutorial decision and in some

contexts raise serious constitutional questions.” Marshall, 446 U.S. at 249-50. Such

personal interest can take the form of economic profit or “the prospect of




                                          -17-
       Case 1:18-cv-02375-RWS Document 99 Filed 09/18/20 Page 18 of 28




institutional gain as a result of zealous enforcement efforts.” Marshall, 446 U.S. at

250.

       It is undisputed that Doraville’s municipal court prosecutor does not receive

and has never received any direct financial benefit from the collection of municipal

court revenue. As confirmed in his unrebutted affidavit, Doraville’s municipal

court prosecutor does not participate in the preparation of budgets for the city; he

has no knowledge of the city’s budget or budgeting process; neither the city

council nor the city manager ever provided direction to him how to perform his

duties; and he makes sentencing recommendations and extends plea agreements

in cases based entirely on the evidence in each case and the existence of probable

cause. Most importantly, he confirms that his prosecutorial discretion is in no

manner affected by the city’s budgetary expectations.

            iii. Law enforcement officers and code enforcement officers

       Only a conscience-shocking abuse of government power can give rise to a

substantive due process claim. See Cnty. of Sacramento v. Lewis, 523 U.S. 833, 846–

47 (1998). “Nothing about the issuance of a parking ticket implicates the rarely-

used doctrine of substantive due process.” Kelly v. Rice, 375 F.Supp.2d 203, 209

(S.D.N.Y.2005). To detect a cognizable constitutional claim from the mere

temporary deprivation of $73 “would trivialize the centuries-old principle of due


                                        -18-
       Case 1:18-cv-02375-RWS Document 99 Filed 09/18/20 Page 19 of 28




process of law.” Daniels v. Williams, 474 U.S. 327, 332 (1986).

      In the present case, it is undisputed that the city’s law enforcement officers

and its code enforcement officers do not derive any financial benefit or any direct

or indirect incentives of any kind based on the number of citations issued or the

amount of municipal court revenue arising from the same. (Doc. 87, Platto Depo.,

p. 36, lns. 12-19; Doc. 89-4, Edinger Affidavit; Doc. Doc. 89-16, King Affidavit).

There likewise exists no evidence that any of the city’s law enforcement or code

enforcement officers who issued citations to these plaintiffs were even aware of

Doraville’s budgetary expectations for receipt of municipal court revenue.

      b. Plaintiffs are not entitled to injunctive relief.

      Plaintiffs’ prayers for injunctive relief fail because plaintiffs have not and

cannot establish their entitlement to permanent injunctive relief, particularly in the

context of a summary judgment motion. As noted by this Court in Hubbard v.

Citimortgage, Inc., 2013 WL 12101060 at *1 (N.D. Ga. 2013) (Story, J.) (quoting Winter

v. Natural Res. Def. Council, Inc., 555 U.S. 7, 32 (2008)):

      The standard for granting a permanent injunction is essentially the
      same as for granting a preliminary injunction, the difference being
      that the moving party must show actual success on the merits instead
      of a likelihood of success when moving for a permanent injunction.

The elements necessary to support entry of a preliminary injunction are also

identified in Hubbard, as follows:

                                           -19-
       Case 1:18-cv-02375-RWS Document 99 Filed 09/18/20 Page 20 of 28




           (1) a substantial likelihood of success on the merits; (2) that
           irreparable injury will be suffered unless the injunction issues; (3)
           that the threatened injury to the movant outweighs whatever
           damage the proposed injunction may cause the opposing party,
           and (4) that if issued the injunction would not be adverse to the
           public interest.

Id. (quoting All Care Nursing Serv., Inc. v. Bethesda Mem'l Hosp., Inc., 887 F.2d 1535,

1537 (11th Cir. 1989)).

      As to element 1, Doraville respectfully submits that plaintiffs have not met

their burden of demonstrating actual success on the merits. Plaintiffs’ entire case

is based solely on an inference they seek to draw from undisputed financial

records.   Their argument is simply that the total amount of fines, fees and

forfeitures budgeted for and received by the city from municipal court, expressed

as a percentage of total revenues, is too high. They do not articulate what

percentage is too high nor do they provide any case law support to assess what

percentage would cross the constitutional line. Their argument on this issue also

fails to account for the fact that no public official involved in the citations issued

to plaintiffs was aware of Doraville’s budgetary projections, much less that they

issued citations to plaintiffs and adjudicated the same based on such issues.

      Moreover, although they are seeking an injunction in 2020 based on what

they argue is irreparable harm if an injunction does not issue, they avoid


                                         -20-
       Case 1:18-cv-02375-RWS Document 99 Filed 09/18/20 Page 21 of 28




discussing the significant and continuing decline in municipal court revenue that

has been occurring over the last several years and, at present, stands at 10.49%.

Plaintiffs’ expert never offers an opinion that this percentage creates any alleged

institutional bias. Moreover, plaintiffs’ expert witness bases her conclusions about

the amount of Doraville’s municipal court revenue expressed as a percentage of

the city’s total revenue by comparing Doraville to other cities based on one

common denominator, cities with populations between 5,000 to 15,000 persons.

She completely ignores what she identifies as comparable cities, each such city’s

location, traffic patterns, access to interstate highways and a multitude of factors

unique to Doraville, as expressed in the affidavit for Michael Brown, submitted by

Doraville. (Doc. 89-2, -3)

      As to element 2, plaintiffs fail to demonstrate “irreparable injury” if an

injunction does not issue, as required by law. The date on which this Court must

consider whether to issue an injunction is the date when the injunction is to be

issued, presumably in 2020 or 2021, and is the same date when this Court must

assess whether irreparable harm will ensue if an injunction is not granted. The

entire premise on which this case is founded, though misguided when the case

was filed, is now more misguided than ever. As noted in the chart on page 7 above,

municipal court revenue is currently 10.49% of total city revenue. No evidence


                                        -21-
       Case 1:18-cv-02375-RWS Document 99 Filed 09/18/20 Page 22 of 28




exists, even from plaintiff’s expert witness, that this percentage relationship is

excessive or creates institutional bias.

      Because injunctions regulate future conduct, a party has standing to seek

injunctive relief only if the party alleges, and ultimately proves, a real and

immediate—as opposed to a merely conjectural or hypothetical—threat of future

injury. City of Los Angeles v. Lyons, 461 U.S. 95, 102 (1983). Logically, “a prospective

remedy will provide no relief for an injury that is, and likely will remain, entirely

in the past.” Church v. City of Huntsville, 30 F.3d 1332, 1337 (11th Cir. 1994).

Although “past wrongs are evidence bearing on whether there is a real and

immediate threat of repeated injury,” O'Shea v. Littleton, 414 U.S. 488, 496 (1974),

“[p]ast exposure to illegal conduct does not in itself show a present case or

controversy regarding injunctive relief ... if unaccompanied by any continuing,

present adverse effects.” Lyons, 461 U.S. at 102 (alterations in original) (quoting

O'Shea, 414 U.S. at 496). Obviously, no citations have been issued to any of these

plaintiffs in the past four years and there is no present prospect that any citations

will be issued to them, to generate revenue for the city. The lack of irreparable

harm is fatal to the prayer for injunctive relief.

      Finally, elements 3 and 4 are also lacking in this case. Element 3 requires that

“the threatened injury to the movant outweighs whatever damage the proposed


                                           -22-
      Case 1:18-cv-02375-RWS Document 99 Filed 09/18/20 Page 23 of 28




injunction may cause the opposing party.” (emphasis added). If this Court were

to grant an injunction, particularly as identified in the proposed order submitted

with plaintiffs’ motion (Doc. 91-17), the harm to Doraville would far exceed the

fanciful and speculative future harm identified by the plaintiffs, who are the only

persons alleging their entitlement to injunctive relief to prevent irreparable harm

to them, not to anyone else.

      As noted, Doraville is required by law to prepare a balanced budget under

O.C.G.A. § 36-81-3(b)(1).2 The proposed order for injunctive relief provided by

plaintiffs with their motion (Doc. 91-17) provides that “IT IS FURTHER ORDERED

that Defendant City of Doraville is ENJOINED from balancing its general fund

budget using fines, fees, and forfeitures revenues.” Such an injunction would

require Doraville to violate state law and would prohibit Doraville from preparing

a balanced budget. Budgets must be based on historical experience to provide an

accurate forecast of revenue and expenses. How could Doraville comply with its

legal obligations to prepare a budget subject to an injunction which provides no

guidance or details on how its budget should account for revenues from fines, fees




2
  Under O.C.G.A. § 36-81-5(b): “The budget document, at a minimum, shall
provide, for the appropriate budget period, a statement of the amount budgeted
for anticipated revenues by source and the amount budgeted for expenditures at
the legal level of control.”

                                       -23-
       Case 1:18-cv-02375-RWS Document 99 Filed 09/18/20 Page 24 of 28




and forfeitures? Would Doraville police officers and code enforcement officers be

enjoined from issuing citations after a certain number of citations had been issued,

in a given week, month or year? Would Doraville’s city prosecutor be enjoined

from prosecuting cases in municipal court once municipal court revenue exceeds

a certain amount? Would Doraville’s municipal court judge be prohibited from

imposing fines for violations of city ordinances or traffic laws after municipal court

revenue exceeds a certain amount?

      Not only is Doraville required by law to budget for anticipated revenue,

preventing Doraville from doing so would impede the city’s basic ability to

function and to provide essential governmental services to its residents. As such,

the injunction sought by plaintiffs would adversely affect the public interest, as

noted in element 4. The goal of a budget is to identify sources of revenue expected

to be received in order to deliver necessary services to the city’s residents at an

effective cost; a secondary goal is to have “a transparent document for citizens to

see how much it costs to operate a city.” (Doc. 87, p. 98, lns. 4-9). A city—just like

a business—must be able to accurately forecast revenue in order to operate. If the

injunction as proposed by plaintiffs is issued, it would severely impact Doraville’s

ability to deliver city services to its residents and would not serve the public

interest.


                                        -24-
       Case 1:18-cv-02375-RWS Document 99 Filed 09/18/20 Page 25 of 28




      c. Plaintiffs are not entitled to declaratory relief.

      Declaratory relief is not appropriate here because plaintiffs fail to establish

a cognizable violation of any constitutional right which would entitle them to

declaratory relief. In order to receive declaratory relief a plaintiff must establish:

“(1) a violation, (2) a serious risk of continuing irreparable injury if the relief is not

granted, and (3) the absence of an adequate remedy at law.” See Sibley v. David M.

Gersten, et al., No. 00-15833 (11th Cir. 2001) (quoting Bolin v. Story, 225 F.3d 1234

(11th Cir. 2000)). No evidence exists to support the grant of declaratory relief and

it is respectfully submitted that Doraville’s motion for summary judgment on this

issue should be granted.

      d. Plaintiffs are not entitled to nominal damages.

      For the reasons identified above, Doraville is also entitled to summary

judgment with respect to plaintiffs’ prayer for $1 in nominal damages. Plaintiffs

bear the burden of proof to establish their entitlement to damages by proving that

their constitutional rights have been violated. They have not carried their burden

in this case. Additionally, their claim for recovery of damages necessarily implies

the invalidity of their convictions and guilty pleas, which convictions and pleas

have never been overturned, set aside or expunged. Moreover, no constitutional

claims were ever raised in municipal court, on appeal, by writ of certiorari or



                                          -25-
      Case 1:18-cv-02375-RWS Document 99 Filed 09/18/20 Page 26 of 28




otherwise, and were first raised in the present case. And, most importantly,

plaintiffs have not established that the issuance of citations to them or their

adjudication thereafter violated their substantive due process rights.

II.   CONCLUSION

      For all the reasons discussed above, Doraville prays that the grounds of its

motion be inquired into and that said motion be sustained and granted; that

summary judgment be entered in its favor with regard to all claims asserted

against it herein, with all costs cast against plaintiff; and that Doraville have such

other and further relief as this Court deems just and proper in the circumstances.

      The undersigned, in accordance with L.R. 7.1 and 5.1 hereby certifies that

the type-font used herein is 13-Point Books Antiqua font.

      This 18th day of September, 2020.


                                       /s/Harvey S. Gray
                                       Harvey S. Gray
                                       Georgia Bar No. 305838
                                       Alex Joseph
                                       Georgia Bar No. 590921
                                       Attorneys for Defendant City of Doraville,
                                       Georgia

GRAY, RUST, ST. AMAND, MOFFETT & BRIESKE, L.L.P.
1700 Atlanta Plaza
950 East Paces Ferry Road
Atlanta, GA 30326
(404) 870-7376 (Gray)

                                         -26-
      Case 1:18-cv-02375-RWS Document 99 Filed 09/18/20 Page 27 of 28




(404) 870-7389 (Joseph)
(404) 870-7374 (Fax)
hgray@grsmb.com
ajoseph@grsmb.com




                                   -27-
       Case 1:18-cv-02375-RWS Document 99 Filed 09/18/20 Page 28 of 28




                            CERTIFICATE OF SERVICE

      I hereby certify that I have this date electronically filed the foregoing

DEFENDANT CITY OF DORAVILLE, GEORGIA’S REPLY BRIEF IN

SUPPORT OF ITS MOTION FOR SUMMARY JUDGMENT with the Clerk of

the Court using the CM/ECF system which will automatically send email

notification of such filing to all counsel of record in this action.

      This 18th day of September, 2020.

                                        /s/ Harvey S. Gray
                                        Harvey S. Gray
                                        Georgia Bar No. 305838
                                        Alex Joseph
                                        Georgia Bar No. 590921
                                        Attorneys for Defendant City of Doraville,
                                        Georgia

GRAY, RUST, ST. AMAND, MOFFETT & BRIESKE, L.L.P.
1700 Atlanta Plaza
950 East Paces Ferry Road
Atlanta, GA 30326
(404) 870-7376 (Gray)
(404) 870-7389 (Joseph)
(404) 870-7374 (Fax)
hgray@grsmb.com
ajoseph@grsmb.com




                                          -28-
